1

2

3

4

5

6
                                UNITED STATES DISTRICT COURT
7
                                       DISTRICT OF NEVADA
8
                                                  ***
9
      AARON LEE TURPENING,                                Case No. 2:16-cv-02947-JCM-PAL
10
                                        Petitioner,
11           v.                                           ORDER
12
      TIMOTHY FILSON, et al.,
13
                                    Respondents.
14

15

16          This habeas corpus action was stayed on July 13, 2017, pending completion of
17   pro se petitioner Aaron Lee Turpening’s state-court litigation. See Order filed July 13,
18   2017 (ECF No. 22). The stay was lifted, after the completion of the state-court litigation,
19   on May 24, 2018 (ECF No. 27).
20          The Court then granted Turpening an opportunity to amend his habeas petition;
21   the amended petition, or a notice indicating that Turpening did not intend to file one, was
22   due on August 22, 2018. See Order entered May 24, 2018 (ECF No. 27). Turpening did
23   not respond.
24          As it became apparent to the Court that Turpening might no longer be at the
25   address that he has provided to the Court for purposes of this action, on August 31, 2018,
26   the Court ordered Turpening to file a notice, either confirming that he is still located at the
27   address he last provided to the Court – at Ely State Prison – or informing the Court and
28   the respondents of his new mailing address. See LR IA 3-1 (“An attorney or pro se party
                                                      1
1    must immediately file with the court written notification of any change of mailing

2    address…. Failure to comply with this rule may result in the dismissal of the action, entry

3    of default judgment, or other sanctions as deemed appropriate by the court.”). See Order

4    entered August 31, 2018 (ECF No. 28). Turpening was to file such notice by September

5    28, 2018. See id.

6           The copy of the August 31 order sent to Turpening was returned to the Court,

7    undelivered, with markings on the envelope indicating that Turpening is “Not at ESP”

8    (ECF No. 29).

9           Turpening did not file a notice regarding his address by September 28, 2018, as

10   ordered.

11          IT IS THEREFORE HEREBY ORDERED that this action is DISMISSED.

12          IT IS FURTHER ORDERED that the petitioner is denied a certificate of

13   appealability.

14          IT IS FURTHER ORDERED that the Clerk of the Court shall enter judgment

15   accordingly.

16

17                October
            DATED THIS ___11,
                           day2018.
                               of ______________________, 2018.
18

19
                                               JAMES C. MAHAN,
20                                             UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26
27

28
                                                 2
